NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Ci1'cuit
JAMES H. TARR,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent. .
2011-3203 _
Petition for review of the Merit Systems Protection
Board in case no. DE315H090407-B-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves to reform
the official caption to designate the Merit Systems Protec-
tion Board as the respondent and for an extension of time
for the Board to file its brief.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We

TARR V. MSPB 2
determine that the Board should be designated as the
respondent.
Accordingly,
IT ls ORDERED THAT:
(1) The motions are granted The revised official cap-
tion is reflected above.
(2) The Board’s brief is due within 21 days of the date
of filing of this order.
FoR THE CoURT
 0 4  /s/ Jan Ho1'baly
Date J an Horbaly
Clerk
cc: J ames A. Ta1‘r
Russell J. Upton, Esq. `
David S. Brooks, Esq. (Copy of Petitioner's Informal
Brief Enclosed)
s20
FlLED
u.s.c0um F r.sFOR
me FEn1i1RAiPrfr§i:un
NOV 04 2011
JAN HDRBALY
CLERK